DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicants Amendment did not overcome the previous, 35 USC 103(a) rejections.
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.

Claim Objections
            Claims  1, 34 and 36 objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.
 
Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Reference of prior art
Honeywell Int’l Inc.  (ES 2508990, System of compensation of displacement of the center of gravity by handling of loads for underground aerial system equipped with robot arm). Hereinafter “Honeywell”
Chan et al.  (US 20160159472, RECONFIGURABLE UNMANNED AIRCRAFT SYSTEM).
Bublitsky.  (US 20190210724, MODULAR VEHICLE SYSTEM).
Sopper et al.  (US 20170334561, Payload Delivery System).
Beckman et al.  (US 10287006, Adjustable Propeller Blades For Sound Control).
De CHASSEY et al.  (US 20180327090, Drone With Distributed Electrical Storage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11, 29, 31 and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell and further in view of Chan and further in view of Bublitsky.

Re claim 1    Referring to the figures and the Detailed Description, Honeywell discloses:
 A flying machine capable of hovering, the flying machine comprising:
 a body (5);
 at least one energy bank, said at least one energy bank being one of a battery pack (3) and a fuel tank;
 a robotic arm extending from the body, the robotic arm comprising a plurality of links, one or more joints, and an effector, the links of the plurality of links being connected by the one or more joints, the robotic arm ending in the effector (fig. 1, items 1, 2 and ¶ 0052, … claws and other end effectors, will not be ruled out); 
one or more main rotor assemblies supported by the body and operatively connected to said at least one energy bank (fig. 1, unnumbered rotors and item 3); 
However Honeywell fails to teach as disclosed by Chan: a balancing rotor assembly (rotor assembly of the rotor R, for the purpose of clarification, rotor assembly of the rotor R is above the payload) located substantially above the effector to provide lift compensating for the weight of payload carried by the effector.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Chan teachings of a balancing rotor assembly into the Honeywell to increase the generated lift of the flying machine.
	On the other hand Honeywell, as modified above, discloses the claimed invention except for balancing rotor assembly located substantially above the effector to provide lift compensating for the weight of payload carried by the effector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include balancing rotor assembly located substantially above the effector to directly provide balancing lift compensating for the weight of payload carried by the effector to increase the carrying capability of the flying machine, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
However Honeywell, as modified above, fails to teach as disclosed by Bublitsky: a landing gear (unnumbered leg extending below the rotor as seen in the fig. below).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Bublitsky teachings of a balancing rotor assembly into the Honeywell, as modified above, to support the UAV 3 when the flying machine is located on a horizontal surface.

    PNG
    media_image1.png
    399
    267
    media_image1.png
    Greyscale

Re claim 2    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The flying machine of claim 1 wherein: the robotic arm is one of a Cartesian robotic arm, a cylindrical robotic arm, a spherical robotic arm, a selective compliance assembly robotic arm (SCARA), an articulated robotic arm , a parallel robotic arm, or anthropomorphic robotic arm; and the robotic arm is operated by one of an onboard pilot, an onboard controller, and a remote operator (Honeywell items 1, 2 and ¶ 0055).

Re claim 3    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The flying machine of claim 1, wherein the balancing rotor assembly comprises at least one pair of coaxial counter-rotating rotors configured to cancel angular momentum generated by each of said coaxial rotors (Bublitsky ¶ 0081).

Re claim 4    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The flying machine of claim 1, wherein the balancing rotor assembly comprises at least one pair of coplanar counter-rotating rotors configured to cancel angular momentum generated by each of said coplanar counter-rotating rotors (Bublitsky ¶ 0081).

Re claim 5    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The flying machine of claim 1, wherein the balancing rotor assembly comprises a quadrotor (Bublitsky see fig. above).

Re claim 6    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The flying machine of claim 1, wherein the flying machine is Unmanned-Aircraft Vehicle System (UAVS), the UAVS further comprising: a receiver (Chan ¶ 0081), and a flight control system (FCS) linked to the at least one energy bank (Chan fig. 25), the receiver, and said one or more main rotor assemblies (Chan fig. 25, and ¶ 0108, linked via the internal structure of the flying machine).

Re claim 7    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
The flying machine of claim 6, wherein said one or more main rotor assemblies comprise at least one pair of counter-rotating main rotors configured to cancel angular momentum generating by each rotor of the at least one pair of counter-rotating main rotors (Bublitsky ¶ 0081).

Re claim 8    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The flying machine of claim 7, wherein the flying machine is a quadrone having four rotors wherein each pair of two oppositely disposed rotors have the same angular velocity one pair of rotors rotating clockwise and the other pair rotating counterclockwise (Bublitsky ¶ 0081).

Re claim 9    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The flying machine of claim 6, wherein said one or more main rotor assemblies comprise at least one pair of coaxial counter-rotating rotors configured to cancel angular momentum generating by each rotor of the at least one pair of coaxial counter-rotating rotors (Bublitsky ¶ 0081).

Re claim 10    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The flying machine of claim 6, wherein said one or more main rotor assemblies comprise three pairs of coaxial counter-rotating rotors (Bublitsky coaxial counter-rotating rotors and Chan fig. 6A).

Re claim 11    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The flying machine of claim 6 wherein said one or more main rotor assemblies are arranged in a configuration selected from the group consisting of Quad I, Quad X (Bublitsky see fig. above), Hex I, Hex V, Hex Y, Hex IY, Oct X, Oct I, and Oct V.

Re claim 29    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
The drone of claim 1, wherein balancing rotor assembly comprises at least one pair of coaxial counter-rotating rotors configured to cancel angular momentum generated by each of said coaxial rotors (Bublitsky ¶ 0081).

Re claim 31    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 The drone of claim 1, further comprising a video camera (Chan ¶ 0126).

Re claim 32    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 A system comprising the drone of claim 1 and a radio remote controller, wherein the radio remote controller can remotely operate the robotic arm (Honeywell ¶ 0053).

Claim(s) 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell and further in view of Chan and further in view of Bublitsky and further in view of Sopper. 

Re claim 30    Referring to the figures and the Detailed Description, Honeywell, as modified above, fails to teach as disclosed by Sopper:  The drone of claim 1, further comprising a device selected from the group consisting of a magnetometer, and a battery level sensor, wherein the device is attached to the frame and coupled to the controller (¶ 0077).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Sopper teachings of a device selected from the group consisting of a magnetometer, and a battery level sensor, wherein the device is attached to the frame and coupled to the controller into the Honeywell, as modified above, that can be used to realize an orientation independent electronic compass for accurate heading information.

Claim(s) 20-28, 33, 34 and 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell and further in view of Chan and further in view of Bublitsky and further in view of Beckman. 

Re claim 20    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
 A drone comprising: a. a frame; b. at least one battery pack; c. at least one main rotor assembly operatively connected to the frame and electrically coupled to said at least one battery pack; d. a radio receiver attached to the frame and coupled to the controller (rejected under the same rationale of claim 1); 
However Honeywell, as modified above, fails to teach as disclosed by Beckman: e. at least one gyroscope attached to the frame and coupled to the controller; f. at least one accelerometer attached to the frame and coupled to the controller; g. a GPS receiver attached to the frame and coupled to the controller (col. 19, l 14-36); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Beckman teachings of at least one gyroscope attached to the frame and coupled to the controller; f. at least one accelerometer attached to the frame and coupled to the controller; g. a GPS receiver attached to the frame and coupled to the controller into the Honeywell, as modified above, for determining one or more attributes of an environment in which the drone is operating, or may be expected to operate, including extrinsic information or data or intrinsic information or data.
h. a controller attached to the frame and electrically coupled said at least one main rotor assembly, said at least one battery pack, the radio receiver, said at least one gyroscope and the GPS receiver, i. a robotic arm operatively connected to the frame, the robotic arm comprising a plurality of links connected by at least one joint and ending in an effector; j. one or more main rotor assemblies supported by the body and operatively connected to said at least one battery pack; k. a landing gear; and l. a balancing rotor assembly located substantially above the effector to provide lift compensating for the weight of payload carried by the effector.
(Claim 20 is similar in scope to Claim 1 as modified by the teaching of Beckman; therefore, Claim 20 is rejected under the same rationale as Claim 1 modified by the teaching of Beckman).

Re claim 21    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:
The drone of claim 20, wherein the drone is a quadrotor (Bublitsky see fig. above).

Re claim 22    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses: The drone of claim 20, wherein the frame is one of X (Bublitsky see fig. above), H or Y type.

Claim(s) 23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell and further in view of Chan and further in view of Bublitsky and further in view of Beckman and further in view of De CHASSEY.

Re claim 23    Referring to the figures and the Detailed Description, Honeywell, as modified above, fails to teach as disclosed by De CHASSEY:  The drone of claim 20, wherein said at least one battery pack is further comprising a plurality of battery cells.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the De CHASSEY teachings of said at least one battery pack is further comprising a plurality of battery cells into the Honeywell, as modified above, to reduces the current drawn from each of the batteries, particularly during spikes in current draw for higher energy supply and longer flight duration.

Re claim 24    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:  The drone of claim 23, wherein at least some of the plurality of battery cells are connected in parallel (De CHASSEY ¶ 0012).

Re claim 25    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:  The drone of claim 23, wherein at least some of the plurality of battery cells are connected in serial (De CHASSEY ¶ 0050).

Re claim 26    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:  The drone of claim 20, wherein said at least one main rotor assembly comprises at least one pair of coaxial counter-rotating rotors configured to cancel angular momentum generating by each rotor of the at least one pair of coaxial counter-rotating rotors (Bublitsky ¶ 0081).

Re claim 27    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:  The drone of claim 20, wherein said at least one main rotor assembly comprises three pairs of coaxial counter-rotating rotors (Bublitsky ¶ 0081).

Re claim 28    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:  The drone of claim 20, wherein said at least one main rotor assembly is a plurality of main rotor assemblies arranged in one of Quad I, Quad X (Bublitsky see fig. above), Hex I, Hex V, Hex Y, Hex IY, Oct X, Oct I, and Oct V configuration.

Re claim 33 Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:  An improved drone having a frame, at least one battery pack, at least one main rotor assembly supported by the frame and electrically coupled to said at least one battery pack, a radio receiver attached to the frame and coupled to the controller, at least one gyroscope attached to the frame and coupled to the controller, at least one accelerometer attached to the frame and coupled to the controller, a GPS receiver attached to the frame and coupled to the controller, a controller attached to the frame and electrically coupled said at least one main rotor assembly, said at least one battery pack, the radio receiver, said at least one gyroscope and the GPS receiver, and a landing gear, the improvement comprising: a robotic arm operatively connected to the frame, the robotic arm comprising a plurality of links connected by at least one joint and ending in an effector and a balancing rotor assembly located substantially above the effector to provide lift compensating for weight of payload carried by the effector.
(Claim 33 is similar in scope to Claim 20; therefore, Claim 33 is rejected under the same rationale as Claim 20).

Re claim 34    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses:  A method of balancing a payload carried by a robotic arm having a plurality of links connected by at least one joint and ending in an effector and a balancing rotor assembly located substantially above the effector, the robotic arm being attached to a drone having a center of mass (Claim 34 is similar in scope to Claim 20; therefore, Claim 34 is rejected under the same rationale as Claim 20), 
the method comprising the steps of: monitoring a position of the center of mass of the drone; changing a current supplied to the balancing rotor assembly in response to shifting of the center of mass to change the lift to restore the position of the center of mass of the drone (Honeywell ¶ 0053, 0056, therefore, Honeywell, as modified above, the flight control system flight control system capable of ordering the necessary actions to stabilize the flight of the unmanned aircraft and perform the desired operations and must be capable of correcting the variation of the characteristics of the air system, making variations in the actions by modifying the characteristic parameters for compensation of the displacement of the center of gravity has been construed to perform the above limitation).

Re claim 36    Referring to the figures and the Detailed Description, Honeywell, as modified above, discloses: A method of balancing a payload carried by a robotic arm having a plurality of links connected by at least one joint and ending in an effector and a balancing rotor assembly located substantially above the effector, the robotic arm being attached to a drone (Claim 36 is similar in scope to Claim 20; therefore, Claim 36 is rejected under the same rationale as Claim 20), 
the method comprising the steps of: monitoring an angle of pitch of the drone; changing a current supplied to the balancing rotor assembly in response to changing of the angle of pitch to change the lift to maintain the desired angle of pitch (Chan ¶ 0143 and Honeywell ¶ 0053, 0056, no source of energy other than the battery has been disclosed in the reference, therefore, Honeywell, as modified above, discloses the flight control system flight control system capable of ordering the necessary actions to stabilize the flight of the unmanned aircraft and perform the desired operations and must be capable of correcting the variation of the characteristics of the air system, making variations in the actions by modifying the characteristic parameters for compensation of the displacement of the center of gravity has been construed to perform the above limitation).

Response to Arguments
          Applicant's arguments filed on 04/04/2022 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
           Applicant argues that “The OA failed to point to any particular portion of Chan. Chan does not include such teaching or suggestion”
          Examiner respectfully disagrees; The OA cited a particular portion of Chan “rotor assembly of the rotor R” that can be seen in at least fig. 1, fig. 1 depicts the rotor “R” located above the payload to provide lift compensating for the weight of payload “L”; thus, the structural limitations of the claims have been met.   
Applicant argues that “This motivation, however, does not explain why a person skilled in the art would use a balancing rotor assembly above the effector instead of another main rotor, for example.”
Examiner respectfully disagrees: the motivation of combining Honeywell and Chan is proper for increasing the lifting capability of the flying machine, for the purpose of clarification, the power required without a payload carried by the effector is less than the   power required when a payload is carried by the effector, therefore the main rotor power could be of lower value sufficient to lift the flying machine and in the presence of a payload, Chan rotor assembly provides additional power for lifting the payload and to be added when it is needed (when carrying a payload) and eliminated when it is not needed (without a payload) thus, smaller main rotor with less energy consumption is an advantageous feature as a result of the modification, the structural limitations of the claims have been met.   
                                    
                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEDHAT BADAWI/Primary Examiner, Art Unit 3642